888 F.2d 1027
Oliver Donovan ULMET, Plaintiff-Appellant,v.UNITED STATES of America;  John O. Marsh, Jr., in hiscapacity as Secretary of the Army, Defendants-Appellees.
No. 88-2593.
United States Court of Appeals,Fourth Circuit.
Oct. 31, 1989.
ORDER

1
Upon consideration of the petition for rehearing filed by Oliver Donovan Ulmet on September 22, 1989,

IT IS ADJUDGED AND ORDERED:

2
1. The petition for rehearing is granted;


3
2. The opinion of September 11, 1989, vacating the order of the district court and dismissing the case as moot is withdrawn;


4
3. An opinion affirming the district court in which Circuit Judge BUTZNER and District Judge TILLEY concur and a dissenting opinion of Circuit Judge MURNAGHAN are filed simultaneously with this order.


5
Entered with the concurrence of Circuit Judge MURNAGHAN and District Judge TILLEY.